PER CURIAM:
This court, in an unpublished Memorandum Disposition filed on March 4,1982, 676 F.2d 708, affirmed the dismissal by the district court of this civil rights action brought under § 1983. The decision followed Ninth Circuit precedent that, “exhaustion is required where a teacher receives notice of dismissal for a future date and adequate administrative remedies are available to forestall the deprivation of his or her civil rights.”
A petition for writ of certiorari to the Supreme Court of the United States was granted. On June 21, 1982 that Court announced its decision in Patsy v. Board of Regents of Florida, 457 U.S. -, 102 S.Ct. 2557, 73 L.Ed.2d 172 (1982). The Court, - U.S. -, 103 S.Ct. 35, 74 L.Ed.2d 48, has vacated this court’s judgment and remanded to this court for further consideration in light of Patsy.
*645The decision in Patsy holds that, “exhaustion of state administrative remedies should not be required as a prerequisite to bringing an action pursuant to § 1983.” Id., 102 S.Ct. at 2568.
This court’s decision of March 4, 1982, is vacated, the judgment of the district court is reversed, and the cause is remanded to the district court for further proceedings.